Citation Nr: 0931651	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  08-24 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a left thumb injury.  



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1999 to February 2005.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2008 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is being REMANDED to the RO.  VA will notify the 
appellant if further action on his part is required.


REMAND

An August 2005 rating decision granted the Veteran service 
connection for residuals of a left thumb fracture, with 
traumatic arthritis, and assigned a 10 percent rating for 
such disability, effective February 24, 2005.  See VARO Waco 
rating decision dated August 23, 2005.  The Veteran was also 
so advised by letter from the RO in September 2005.  In the 
instant claim for increase, received in October 2007, the 
Veteran asserted that his service-connected left thumb 
disability had increased in severity, and that he was seeking 
a rating in excess of 10 percent.  

The March 2008 rating decision on appeal addressed the 
Veteran's October 2007 claim and decided:  "Evaluation of 
residuals of left thumb fracture with degenerative changes, 
which is currently 0 percent (emphasis added) disabling, is 
continued."  Notably, in the listing of service-connected 
disabilities in the March 2008 rating decision the service 
connected left thumb disability is shown as being rated 10 
percent.  Also, on review of the Veteran's claims file the 
Board could not locate any rating action in the interim 
(i.e., between the August 2005 rating decision and the March 
2008 rating decision) reducing the rating for the Veteran's 
service connected left thumb disability.  However, the 
statement of the case (SOC) in this matter, issued in July 
2008, once again addressed the claim as "Evaluation of 
residuals of left thumb fracture with degenerative changes 
currently evaluated as 0 percent (emphasis added) 
disabling.", and continued a 0 percent rating (See July 19, 
2008 SOC, p. 16).  
In light of the procedural defect (apparent inadequacy of the 
SOC) in this matter, and the inconsistencies outlined above, 
further clarification/corrective action by the RO is 
necessary.

Accordingly, the case is REMANDED for the following action:

Regarding the Veteran's claim for an 
increased rating for his service-connected 
residuals of a left thumb fracture, the RO 
should review the matter and reconcile its 
March 2008 rating decision (continuing a 0 
percent rating) with its prior (August 
2005) rating decision (assigning a 10 
percent rating for the disability) and the 
continued listing of the disability as 
rated 10 percent.  The RO should make any 
necessary amendments to the March 2008 
rating decision (advising the Veteran of 
such), and issue an  appropriate 
supplemental SOC (SSOC)(including an 
explanation of the actions reconciling the 
previous determinations made, and advising 
the Veteran of what must be shown to 
establish entitlement to a rating in 
excess of 10 percent for his residuals of 
left thumb injury).  The Veteran and his 
attorney should be afforded the 
opportunity to respond, after which the 
case should be returned to the Board, if 
in order, for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  

_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

